IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                      ________________________

                            No. 00-60536
                      ________________________


JOHN DEDEAUX,
                                                 Plaintiff-Appellant,

versus


STATE OF MISSISSIPPI DEPARTMENT OF CORRECTIONS; JOHN BEARRY,
Mississippi Department of Corrections Medical Director at Parchman;
JOHN DIAL, Doctor, Unit 42, Parchman; JONATHON CAMPBELL, Doctor,
Unit 42, Parchman, JAMES V. ANDERSON, Commissioner, Mississippi
Department   of  Corrections;    WALTER   BOOKER,  Superintendent,
Mississippi Department of Corrections; JANICE PIERCE, RONNIE
FLEMMINGS, SERGEANT MOORE,

                                                Defendants-Appellees.

                      ________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                         (4:00-CV-19-B-D)
                     ________________________
                          April 25, 2001

Before WIENER and STEWART, Circuit Judges, and SMITH,* District
Judge.

PER CURIAM**:




     *
      Walter S. Smith, Jr., District Judge for the Western District
of Texas sitting by designation.
     **
      Pursuant to 5TH Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH Cir. R. 47.5.4.
      Plaintiff-Appellant John Dedeaux appeals the district court’s

denial of a Rule 60(b) motion.                Dedeaux’s 42 U.S.C. § 1983

complaint was ordered closed by the district court because Dedeaux

had not exhausted his administrative remedies as required under 42

U.S.C. § 1997e(a).    Dedeaux argues that he made a good faith effort

to exhaust his administrative remedies after his section 1983 case

had been closed by the district court for failure to exhaust.

      We review the denial of a motion for relief from judgment

under Rule 60(b) for an abuse of discretion.                See Travelers Ins.

Co. v. Liljeberg Enter., Inc., 38 F.3d 1404, 1408 (5th Cir. 1994).

Dedeaux’s motion reflected that two “Administrative Review Program”

(ARP)    grievances   had   been   “withdrawn/step      one,”    one   ARP   had

proceeded only to step one, and three ARPs had proceeded to step

three.    Dedeaux’s motion does not describe the subject matter of

each of these ARPs, and thus, Dedeaux’s motion fails to establish

that he had exhausted his administrative remedies as to the issues

presented in his section 1983 complaint.            Therefore, the district

court did not abuse its discretion          when it denied Dedeaux’s motion

for relief from judgment.      See Underwood v. Wilson, 151 F.3d 292,

296   (5th   Cir.   1998)   (holding       that   section    1997(e)   requires

exhaustion of administrative remedies before an action can be

brought in federal court).          Accordingly, the district court’s

denial of Dedeaux’s motion for relief from judgment is, in all

respects,


                                       2
AFFIRMED.




            3